Citation Nr: 0416927	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  00-25 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.	Whether new and material evidence to reopen a claim for 
service connection for residuals of shell fragment wounds of 
the legs and knees has been received.

2.	Entitlement to service connection for residuals of 
bilateral knee injury other than a shell fragment wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
September 1976.       

By an August 1987 decision, the RO denied the veteran's 
original claim of service connection for residuals of shell 
fragment wounds of the legs and knees.  In a May 1988 
decision, the Board of Veterans' Appeals (Board) affirmed the 
RO's August 1987 denial of the veteran's claim. 

The current matters are before the Board on appeal from a May 
2000 rating decision in which the RO denied service 
connection for residuals of a bilateral knee injury.  The 
veteran filed a notice of disagreement (NOD) in May 2000.  A 
statement of the case (SOC) was issued in September 2000, and 
the veteran submitted a substantive appeal in December 2000.  

In February 2002, the veteran offered testimony before a 
Decision Review Officer (DRO) at the RO.  Also, in September 
2003, the veteran testified during a hearing before the 
undersigned Veterans Law Judge at the RO.  Transcripts of 
both of these hearings are associated with the claims file.  

As indicated above, in May 2000, the RO adjudicated 
characterized, and adjudicated, the claim as one of 
entitlement to service connection for residuals of a 
bilateral knee injury.  The Board points, however, that the 
veteran has included in-service shell fragment wound (for 
which service connection has previously been denied) as among 
the injuries that he believes resulted in currently claimed 
knee disability.  

As regards the specific matter of service connection for 
residuals of shell fragment wounds of the legs and knees, the 
Board must determine whether there is new and material 
evidence to reopen the claim denied by the Board in May 1988 
before proceeding further on this matter, inasmuch as this 
preliminary determination affects the Board's legal 
jurisdiction to reach the underlying claim to adjudicate it 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  Hence, the Board determines that the appeal 
encompasses both a petition to reopen a claim for service 
connection for residuals of shell fragment wounds of the legs 
and knees, as well as a claim for service connection for 
residuals of a bilateral knee injury other than shell 
fragment wound, as noted on the title page.

The Board's decision granting the petition to reopen is set 
forth below.  Given the Board's favorable disposition of that 
aspect of the appeal, the veteran is not prejudiced by the 
Board's application of the legal authority governing finality 
and reopening of previously denied claims, in the first 
instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Moreover, as the previously denied claim is being reopened, 
the matter remaining on appeal may now be characterized as a 
claim for service connection for residuals of bilateral knee 
injury (to include shell fragment wounds of the legs and 
knees).  For the reasons expressed below, this matter being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is needed.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petition to reopen has been accomplished.

2.	In a May 1988 decision, the Board denied service 
connection for residuals of shell fragment wounds of the legs 
and knees.

3.  New evidence added to the record since the May 1988 Board 
decision, when considered by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for residuals of shell fragment 
wounds of the legs and knees.


CONCLUSIONS OF LAW

1.	The Board's May 1988 denial of service connection for 
residuals of shell fragment wounds of the legs and knees is 
final.  38 U.S.C.A. § 7104(a) (West 2002);  38 C.F.R. § 
20.1100 (2003).

2.  Evidence added to the record since the Board's May 1988 
decision is new and material; thus, the claim for service 
connection for residuals of shell fragment wounds of the legs 
and knees is reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 
2002); 38 C.F.R. § 3.156 (in effect prior to August 29, 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  

While some duties to assist and notify the claimant are 
nonetheless owed this veteran, in view of the Board's 
favorable disposition of the petition to reopen the claim for 
service connection for residuals of shell fragment wounds of 
the legs and knees, the Board finds that all notification and 
development action needed to fairly adjudicate this aspect of 
the appeal has been accomplished.  

II.	Analysis of Petition to Reopen

As indicated above, in a May 1988 decision, the Board denied 
on the merits the veteran's claim for service connection for 
residuals of shell fragment wounds of the legs and knees.  
Evidence considered at that time consisted of the veteran's 
Service Medical Records (SMRs), VA outpatient treatment 
reports and reports of hospitalization, and reports from VA 
medical examinations.  Based on a review of the evidence, the 
Board determined that there was no objective medical evidence 
that the veteran had sustained shell fragment wounds of the 
legs and knees during service.  

As the veteran did not appeal the denial and no other 
exception to finality applies, the Board's decision is final 
as to the evidence then of record, and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 
7104(a); 38 C.F.R.  § 20.1100.  

The present claim was initiated in January 1999.  Under 
pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence 
is submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given the date of 
claim culminating in the instant appeal, the Board will apply 
the version of 38 C.F.R. § 3.156(a) in effect prior to August 
29, 2001; that version appears in the 2001 edition of Title 
38 of the Code of Federal Regulations].

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence submitted 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to the claim was the May 1988 
Board denial of service connection.  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since the Board's May 1988 
denial in this case consists of a one-page document from the 
veteran's service personnel records that the veteran 
submitted to the RO in August 1998, which indicates that he 
received shrapnel wounds to his tail, back, and legs during 
service.  Additional evidence also includes VA outpatient 
treatment records since the mid-1990s referring to the 
veteran's ongoing symptomatology with respect to both knees, 
such as degenerative arthritis and complaints of moderate to 
severe pain in his knees; a report of an August 2000 VA 
examination of the upper extremities and the spine that 
includes information as to the condition of the veteran's 
lower extremities, a December 1998 VA examination for 
purposes of determining whether the veteran qualified for 
Special Monthly Compensation for Aid and Attendance, (at 
which it was noted that the veteran's current knee condition 
was one of a number of factors which required that he receive 
home assistance); and the transcript of the veteran's 
testimony during the February 2002 and September 2003 
hearings.   

Specifically, the service personnel records submitted by the 
veteran in August 1998 document that the veteran received 
shrapnel wounds to his legs during service.  The Board finds 
that this VA examination report is "new" in the sense that 
it was not previously before agency decision makers, and 
"material" for purposes of reopening.  While this record 
does not definitively indicate the nature and extent of the 
shrapnel wounds to the veteran's legs, including whether the 
wounds were to his knees or indirectly affected his knees, it 
does provide competent evidence of an injury in service that 
may be related to the current condition of the veteran's legs 
and knees.  The Board points out that, to constitute new and 
material evidence for the purposes of reopening a previously 
disallowed claim, the evidence need only, at a minimum, 
"contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or 
disability," even where it will not eventually convince VA 
to alter its decision.  See Hodge, 155 F.3d at 1363; 38 
C.F.R. § 3.156.  Hence, the Board finds that this evidence is 
so significant that it must be considered to fairly decide 
the merits of the claim.

As new and material evidence has been submitted, the criteria 
for reopening the claim for service connection for residuals 
of shell fragment wounds of the legs and knees are met.


ORDER

As new and material evidence to reopen the claim for service 
connection for residuals of shell fragment wounds of the legs 
and knees has been received, to this extent only, the appeal 
is granted.




REMAND

The Board finds that specific additional development of the 
claim for service connection for residuals of knee and leg 
injury, to include shell fragment wounds, is warranted.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  

VA outpatient treatment records from the mid-1990s to the 
present document the veteran's ongoing subjective complaints 
and demonstrated symptomatology with respect to the condition 
of his knees and legs.  In March 2000, for instance, the 
veteran was assessed as having mild degenerative joint 
disease of the knees, and a February 1999 record noted an 
assessment of degenerative arthritis of the knees.  
Throughout these outpatient records, the veteran's reports of 
moderate to severe pain in the area of his knees are 
repeatedly noted.  Also, on VA examination in August 2000 of 
the upper extremities and spine, it was objectively noted in 
passing that the veteran experienced a loss of protective 
sensation in both lower legs and in general had persistent 
problems with ambulation, and further a May 1997 treatment 
record documented an atrophy of the muscles along the left 
leg.  

Moreover, a May 1987 hospitalization record from the Miami 
VAMC documents the veteran's repeated right and left knee 
surgeries during the 1980s, to include a right patellar 
tendon realignment in 1980, left patellar tendon realignment 
in 1981, left knee arthroscopy in 1984, and left knee 
patellectomy in 1987.  

With respect to whether there was any injury to the veteran's 
legs and knees during service, the service personnel record 
submitted by the veteran in August 1998 indicates that during 
service the veteran received shrapnel wounds to his tail, 
back, and legs.

The Board finds that the medical evidence currently of record 
is not sufficient to decide the claim on appeal.  The 
evidence does not definitively establish the nature of the 
veteran's present knee and/or leg conditions, nor is there 
competent evidence addressing the medical relationship, if 
any, between such conditions and the veteran's active 
service, to include the shrapnel wounds noted therein.   

In view of the above, the Board finds that an examination and 
medical opinion would be helpful in resolving the issues on 
appeal.  The veteran is hereby notified that failure to 
report to any such scheduled examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2003).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file copy(ies) of the 
notice(s) of the examination sent to him by the pertinent VA 
medical facility.  

Prior to arranging for the veteran to undergo VA examination, 
it is imperative that the RO obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes records from West Palm Beach VAMC 
dated from June 1996 to March 2000, as well as records of 
both hospitalization and outpatient treatment from the Miami 
VAMC from the early 1980s to the early 1990s, and from the 
Washington, D.C. VAMC from the late 1970s to the early 1980s.  
Also, as the veteran has indicated during both the September 
2003 Board hearing and the February 2002 RO hearing, and as 
the above-noted May 1987 VA hospitalization record 
corroborates, the veteran underwent surgery for problems with 
his knees at the Washington, D.C. VAMC on at least two 
occasions between 1976 and 1981, and at least once at either 
the West Palm Beach or Miami VAMCs in 1984, however, no 
detailed records of these surgeries are associated with the 
claims file.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the West Palm 
Beach VAMC since March 2000, and records of the veteran's 
knee surgeries conducted at the Washington, D.C. VAMC between 
1976 and 1981, and at either the West Palm Beach and/or Miami 
VAMCs in 1984, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003) as regards requesting records from 
Federal facilities.  

It is also imperative that VA obtain and associate with the 
claims file any outstanding and pertinent service personnel 
records of which it has been put on notice.  See 38 U.S.C.A § 
5103A(a),(b).  As previously noted, the veteran in August 
1998 submitted to the RO a one-page personnel record which 
stated that he received a shrapnel wound to the legs in 
service, but he did not indicate the purpose for which his 
shrapnel wound is listed on this record, nor does the record 
on its face indicate the justification for which the shrapnel 
wound is listed.  Furthermore, there is no record in the 
claims file of personnel records corresponding to the 
veteran's receipt of the Purple Heart during service.  
Additionally, the veteran during the September 2003 Board 
hearing stated that he experienced a knee injury during basic 
training, and consequently was required to end his training 
early, and to graduate from training with the class 
immediately after the one to which he was initially assigned, 
and service personnel records may provide further information 
with respect to the matter of the veteran's basic training.  
Thus, the RO should request from the National Personnel 
Records Center (NPRC) and any other appropriate sources 
outstanding service personnel records of the veteran, 
associating all records and/or responses received with the 
claims file.  See 38 U.S.C.A. § 5103A(a)(3).   

To ensure that all due process requirements are met, the RO 
should additionally give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); see also Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).  After providing the appropriate notice, 
the RO should attempt to obtain any additional evidence for 
which the veteran provides sufficient information, and, if 
needed, authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain all outstanding 
pertinent records of evaluation and/or 
treatment of the veteran's residuals of a 
knee or leg injury from the West Palm 
Beach VAMC since March 2000, and of the 
veteran's knee surgeries conducted at the 
Washington, D.C. VAMC between 1976 and 
1981, and at the West Palm Beach and/or 
Miami VAMCs in 1984.  The RO must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) (2003) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.  

2.	The RO should undertake appropriate 
action to obtain from the NPRC (and any 
other appropriate source(s), as 
necessary) all outstanding service 
personnel records for the veteran, 
following the procedures set forth in 
38 C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  The RO 
should also request that the veteran 
submit any copies he may have in his 
possession.

3.	After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, the RO should arrange 
for the veteran to undergo VA orthopedic 
examination of his knees and legs.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies (to include X-rays) should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on the examination and review of 
the record (to include any reports of X-
rays and/or other studies accomplished in 
connection with the examination), the 
examiner should identify all disabilities 
affecting the veteran's knees and legs.  
With respect to each diagnosed 
disability, the examiner should opine 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that such disability is 
medically related to the veteran's active 
military service, to specifically include 
the veteran's documented shrapnel wounds.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

4.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent facility.

5.	To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.	The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.	After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for residuals of a 
knee or leg injury, to include shell 
fragment wounds, in light of all 
pertinent evidence and legal authority.   
  
8.	If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (to include 
clear reasons and bases for its 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



